FILED

UNITED STATES DISTRICT COURT JUN 2 2 2015
FOR THE DISTRICT OF COLUMBIA Clerk. U-S- Distflct 3! Bankruptcy
Courts for the District of Columbia
Samuel James Jackson, )
)
Petmoner’ ) Case: 1 :15-cv—0097‘6
V ; Assigned To : Unassrgngd
' Assign. Date : 6/22/201 _ I
g Description: Pro Se Gen. CIVli (F 090k)
United States of America er a1 ., )
)
Respondents. )
MEMORANDUM OPINION

Petitioner, proceeding pro se, resides in Temple, Texas. He has submitted a pleading
captioned “Petition for Issuance of the Great Writ of Habeas Corpus and [All Writs] Declaratory,
Injunctive Relief” and an application to proceed in forma pauperis. Petitioner has named as
respondents the United States, the State of Texas, Time Warner, and the Federal
Communications Commission. For the reasons explained below, the Court will grant the in
forma pauperis application and will dismiss the case.

“[T]he essence of habeas corpus is an attack by a person in custody upon the legality of

7’

that custody, and . . . the traditional function of the writ is to secure release from illegal custody.

Preiser v. Rodriguez, 411 US. 475, 484 (1973). Consequently, “the writ, or order to show
cause[,] shall be directed to the person having custody of the person detained.” 28 U.S.C. §

2243. Petitioner does not claim to be a “prisoner” in custody by virtue of “order, process,
judgment or decree of a court or judge of the United States” or that of a state court. 28 U.S.C. §
2241(c). Therefore, no federal court can exercise jurisdiction in habeas. See generally § 2241

(“Power to grant writ”). Furthermore, the rambling statements comprising the petition are

largely incomprehensible and, thus, provide no notice of a claim for the declaratory and
injunctive relief petitioner seeks. See Fed. R. Civ. P. 8 (requiring pleading to contain “(1) a short
and plain statement of the grounds for the court's jurisdiction [and] (2) a short and plain
statement of the claim showing that the pleader is entitled to relief”). Hence, this case will be

dismissed. A separate order accompanies this memorandum opinion.

 

a; ' i ,
DATE: June  ,2015 United States District Ju ge